             Case 1:18-cv-04464-RA Document 69 Filed 07/28/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 TONY SPIRES,                                                      DATE FILED: 7-28-20

                              Plaintiff,
                                                                      18-CV-4464 (RA)
                         v.
                                                                           ORDER
 METLIFE GROUP, INC., et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming conference in this case

in person. Counsel should still submit their joint letter by July 31, 2020, as directed in the Case

Management Plan and the Court’s June 3rd Order. See Dkts. 52, 61. In their joint letter, the parties

should also indicate whether they can do without a conference altogether. If not, the Court will hold

the post-discovery conference by telephone. In any event, counsel should review and comply with

the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at

https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:      July 28, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
